Federal Natl. Mtge. Assn. v Tortora (2020 NY Slip Op 05411)





Federal Natl. Mtge. Assn. v Tortora


2020 NY Slip Op 05411


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, CURRAN, AND WINSLOW, JJ.


1300/19 CA 19-00064

[*1]FEDERAL NATIONAL MORTGAGE ASSOCIATION ("FANNIE MAE"), A CORPORATION ORGANIZED AND EXISTING UNDER THE LAWS OF THE UNITED STATES OF AMERICA, PLAINTIFF-APPELLANT,
vCLAUDE TORTORA, ALSO KNOWN AS CLAUDE TOTORA, ALSO KNOWN AS CLAUDE T. TORTORA, DEFENDANT-RESPONDENT, ET AL., DEFENDANTS. (ACTION NO. 1.) 
CLAUDE TORTORA, INDIVIDUALLY, AND AS EXECUTOR OF THE ESTATE OF JACQUELINE SQUITIERI, DECEASED, PLAINTIFF-RESPONDENT,
vFEDERAL NATIONAL MORTGAGE ASSOCIATION ("FANNIE MAE"), A CORPORATION ORGANIZED AND EXISTING UNDER THE LAWS OF THE UNITED STATES OF AMERICA, DEFENDANT-APPELLANT. (ACTION NO. 2.) (APPEAL NO. 2.) 


HOGAN LOVELLS US LLP, NEW YORK CITY (CHAVA BRANDRISS OF COUNSEL), FOR PLAINTIFF-APPELLANT AND DEFENDANT-APPELLANT.
WEBSTER & DUBS, P.C., BUFFALO (DANIEL WEBSTER OF COUNSEL), FOR DEFENDANT-RESPONDENT AND PLAINTIFF-RESPONDENT. 

	Appeal from an amended order of the Supreme Court, Erie County (Frank A. Sedita, III, J.), entered January 4, 2019. The amended order, inter alia, granted summary judgment in action No. 1 to defendant Claude Tortora, also known as Claude Totora, also known as Claude T. Tortora, and determined that the subject mortgage is unenforceable. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Faison v Luong, 122 AD3d 1268, 1269 [4th Dept 2014]).
Entered: October 2, 2020
Mark W. Bennett
Clerk of the Court